This is an appeal by the city of El Reno from the decision of the city clerk declaring the sufficiency of an initiative petition calling an election to change the number of commissioners of the city of El Reno.
Plaintiffs in error filed their petition in error on April 3, 1913, and on June 16, 1933, filed their brief in support of their protest. No brief has been filed by the proponents of the petition and no excuse offered for failure to file the same.
We have examined the record, the allegations of the petition in error, and the brief submitted by the protestants, and are of the opinion that the protest should be sustained.
The petition of the protestants is therefore sustained, with directions to the city clerk to vacate the order heretofore made and to enter an order sustaining the objections to the Initiative Petition No. 4 as prayed for in the petition in error.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, BUSBY, and PHELPS, JJ., concur.